ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, John Gary Billmyre Esquire, to indefinitely suspend the Respondent from the practice of law.
The Court having considered this Petition, it is this 9th day of October, 2013.
ORDERED, that Respondent, John Gary Billmyre, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland.
ORDERED, that the Clerk of this Court shall remove the name of John Gary Billmyre from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).